Exhibit 10.2.11

AMENDMENT NUMBER TWO TO

EMPLOYMENT AGREEMENT

This Amendment Number Two to Employment Agreement (the “Amendment”) between Gogo
LLC (f/k/a Aircell LLC) (the “Company”) and John Wade (the “Executive”) is dated
as of April 1, 2015.

WHEREAS, the Company and Executive have entered into an Employment Agreement
dated as of October 21, 2008 (as amended by Amendment Number One thereto dated
as of December 23, 2008, the “Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Agreement to revise
certain provisions related to covenants-not-to-compete and termination benefits.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
pursuant to Section 17 of the Agreement, the parties agree as follows:

1. Section 5(a) of the Agreement is hereby amended by deleting the phrase “six
(6) months” in the first sentence thereof and replacing it with the phrase ‘one
(1) year”.

2. Section 9(a) of the Agreement is hereby amended by deleting the phrase “six
(6) months” in the first sentence thereof and replacing it with the phrase “one
(1) year”.

3. Except as amended by this Amendment, the Agreement remains in full force and
effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Executive has executed this instrument as of
this 14th day of April, 2015.

 

Gogo LLC: By:  

/s/ Marguerite M. Elias

  Marguerite M. Elias Executive:  

/s/ John Wade

  John Wade